Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
There is a distinction made by applicant between channels and grooves (narrow terms which requires a passage to be open at one side, e.g., a top open side) as compared to passages (a broader term which encompasses channels and grooves as well as pipes, conduits and tubes which are closed 360 degrees, i.e., not open at one side).

Claim Objections
Claim 3 is objected to because of the following informalities:  “Added” in line 1 should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahner et al. (US 6176260) (Hahner) in view of Rund (US 2013/0284752).
Hahner discloses a fuel tank adapted to be used with several types of motor vehicle engines, comprising: a casing (tank walls and delivery unit 18) defining a fuel filling space 30, a fuel filler pipe 160, 162, and a gauge-pump module (delivery unit 18 with level gauge 50 and pump 32), wherein the casing has a shape suitable for covering different types of gasoline and diesel engines, and  wherein the casing comprises passages (e.g. passages for electric lines 40, 42 and fuel feed line 34) for routing and holding pipes and/or wiring harnesses, the passages being formed in advance in the casing and being capable of covering routes for pipes and/or wiring harnesses of different types of gasoline and diesel engines.
Hahner fails to disclose (1) channels (as channels would be open at one side, e.g., a top open side) and  (2) that some of the channels used for the pipes and/or wiring harnesses of a given engine are present for an engine of another type but are not used, these are so called “unused channels.”  Rund teaches channels (first channels 116, second channels 118 and third channels 120) and a fuel tank with unused channels (any of the unused channels, e.g., any one of the unused channels 120, see Fig. 2) which unused passages are adapted for routing and holding pipes or wiring harnesses (as proven by the presence of a used channel 120 which holds a fuel pipe in Fig. 2).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add channels, as in both used channels and unused channels (exterior channels as taught by Rund), to the exterior tank walls of the Hahner tank to provide (1) reinforcement and (2) used as unused channels for routing and holding pipes or wiring harnesses.
The limitations defining the structure of the channels are mostly functional limitations discussing an intended use.  These functional limitations are treated according to MPEP 2173.05(g).  Specifically, lines 8-14 of claim 1 are functional limitations describing the channels as being formed on the casing in advance …  There isn’t a structural difference between a channel formed at one advanced 
Re claims 2-4, the tank comprising functional modules (fuel pump 32 and pressure regulator 36), the pressure regulator 36 is a type of valve and meets the requirement of claim 3 “the added functional module … are chosen from among … valves.”  The functional modules 32 and 36 are mounted to said tank at securing zones on the interior of the tank and the modules being selected as a function of the type of engine of the motor vehicle for which they are designed.  The securing zones dedicated to the functional modules of a given engine are compatible with the functional modules of another engine.
The fuel tank is gas engine compatible as required by claim 5.
The fuel tank is diesel engine compatible as required by claim 6.
The casing is made of a blow-molded plastic material (see Hahner column 5, lines 10-12) as required by claim 7.
The motor vehicle of claim 8 is disclosed in line 1 of the abstract of Hahner.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahner in view of Rund as applied to claim 1 above, and further in view of Hallsten (US 5454195).
The combination discloses channels having edges.  However the edges are not provided with projecting portions shaped and adapted for holding pipes or shaped and adapted to receive pipes by means of snap-fitting.  Hallsten teaches a tank module 14 best shown in cross section in Fig. 2A having a groove 20 with projecting portions (top of groove has inwardly projecting portion) shaped and adapted for holding pipes or shaped and adapted to receive pipes by means of snap-fitting.  The groove 20 receives snap-in tube 18 as discussed in column 5, lines 30-31.  It would have been obvious to a person .


Response to Arguments
Applicant's arguments filed 18 January 2022 have been fully considered but they are not persuasive.
Applicant’s remark are in response to rejections.  Remark’s should rebut the examiner’s rejections. The statement of rejection is and was clearly written to state that “Hahner discloses a fuel tank adapted to be used with several types of motor vehicle engines, comprising: a casing (tank walls and delivery unit 18).”  It is clear from applicant’s remarks that he misunderstands that the casing is just the delivery unit.
Applicant’s remarks include conclusionary statements which are not supported by fact, evidence or any reasoned analysis.  One such statement: “As is known, gasoline and diesel engines have different requirements, and thus tubing and conduits in the vicinity of the fuel tank will be different.”  See second sentence of paragraph bridging page 7-8 of remarks submitted on 18 January 2022.  This statement must be proven by applicant and is not supported by fact, evidence or reasoned analysis.  Tubing and conduits merely could be different is the conclusion of the Office.  Another example: “Further, one of ordinary skill in the art would recognize that, due to their shape, the channels of the Rund fuel tank cannot be used to hold the pipes and/or wiring harnesses for gasoline and diesel engines.”  See page 11, lines 14-16 of remarks submitted on 18 January 2022.  Who is the skilled artisan and where was this statement proven?  Applicant submits that the shapes of the channel would need to change.  Why?  Applicant submits that the shape change would render the channels unable to receive the front and rear brackets.  What prohibits the channels use in areas which do not have front and rear brackets?  What 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Sjc /STEPHEN J CASTELLANO/      Primary Examiner, Art Unit 3733